Judgment, Supreme Court, New York County, *524entered on August 10,1972, in this accounting proceeding, unanimously modified, on the law, on the facts and in the exercise of discretion, insofar as it fixed the fees of the attorneys for the trustee and the guardian ad litem, by reducing said fees to $7,000 for tie attorneys and $3,000 for the guardian ad litem, and, as so modified, affirmed, with $60 costs and disbursements payable out of the estate to all parties filing briefs. The size of the estate permits adequate compensation but nothing beyond that. (Matter of Martin, 37 A D 2d 930.) The services of the attorneys in this matter and in the related appeals (Matter of Stowe, 41 A D 2d 524) were to a large extent similar, and based on the time and work involved, we believe that adequate compensation is provided by the fees now allowed. Concur — Kupferman, J. P., Lane, Steuer and Capozzoli, JJ.